SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the decision of the BIA be and it hereby is AFFIRMED.
Gen Lin, through counsel, petitions for review of the BIA decision affirming the Immigration Judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews an the BIA’s factual findings under the substantial evidence standard, and as such, “a finding will stand if it is supported by ‘reasonable, substantial, and probative’ evidence in the record when considered as a whole.” Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003) (quoting Diallo v. INS, 232 F.3d 279, 287 (2d Cir.2000)). The same standard of review applies to the denial of withholding of removal under the INA and the CAT. See Melendez v. United States Dep’t of Justice, 926 F.2d 211, 218 (2d Cir.1991).
In this case, the BIA’s eligibility determination was supported by the record as a whole. The BIA correctly pointed out that Lin had presented no evidence sufficient to demonstrate the requisite fear of persecu*105tion based on any of the grounds enumerated in the INA.